DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 17 December 2020 has been entered, leaving claims 2-21 pending, all of which are new.

Terminal Disclaimer
The terminal disclaimer filed on 21 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,828,133 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Cockriel on 15 March 2022.

The application has been amended as follows: 

(Currently Amended) A method for fabricating[s for placement of orthodontic brackets, the method comprising:
providing a digital model of a patient's teeth in maloccluded first positions;
digitally moving the patient's teeth from the first positions to desired second positions of ideal occlusion in the digital model;
digitally positioning digital brackets on respective surfaces of the patient's teeth while in the second positions in the digital model, the digital brackets each representing an outline of the 3D external geometry of a respective functional bracket;
digitally restoring the patient's teeth from the second positions to the first positions while maintaining the positioning of the digital brackets on the respective surfaces of the patient's teeth in the digital model and while retaining the outline of the external geometry of the digital brackets, wherein the digitally restored model comprises one or more digital perforations each arranged between respective teeth thereof;
forming[ by rapid prototyping based on the digitally restored model, the physical model comprising[s each positioned on a respective tooth of the physical model corresponding to the positioning of a corresponding one of the digital brackets on a corresponding one of the surfaces of the patient’s teeth in the digitally restored model, and the physical model comprising one or more perforations each positioned between respective teeth of the physical model corresponding to the positioning of a corresponding one of the one or more digital perforations in the digitally restored model;
sectioning the physical model along each of the one or more perforations to form sectioned physical models each of a portion of the patient’s teeth; and
forming indirect bonding trays using respective ones of[ sectioned physical models[s comprising[s each corresponding to a respective one of the[ therein
(Currently Amended) The method of claim 2, further comprising positioning a functional orthodontic bracket within a corresponding one of the[s of the indirect bonding trays.
(Currently Amended) The method of claim 3, wherein the functional orthodontic bracket comprises substantially the same external geometry as a respective one of the non-functional placeholder orthodontic brackets.
(Currently Amended) The method of claim 22, wherein forming the indirect bonding trays further[ comprises curing the moldable material.
(Currently Amended) The method of claim 22, wherein the moldable material comprises polyvinyl siloxane.
(Canceled) 
(Currently Amended) The method of claim 2, wherein the[s comprise[
(Currently Amended) The method of claim 2, further comprising modifying the digital brackets while retaining[ the external geometry of the digital brackets. 
(Previously Presented) The method of claim 9, wherein modifying the digital brackets comprises reducing or removing internal undercuts thereof. 
(Previously Presented) The method of claim 9, wherein modifying the digital brackets comprises removing internal details of the digital brackets.
(Currently Amended) The method of claim 22, wherein forming the indirect bonding trays further[ comprises applying a flexible membrane around the moldable material and shaping the moldable material into a shape of a dental arch of the patient.  
(Currently Amended) The method of claim 2, wherein the physical model is formed to include[s on the patient’s teeth and/or patient identification, the method further comprising transferring the instructive information from the physical model to the indirect bonding trays. 
(Currently Amended) The method of claim 22, further comprising transferring instructive information indicative of proper positioning of the indirect bonding trays on the patient’s teeth and/or patient identification from a[ respective external tray positioned around the moldable material to the indirect bonding trays
(Currently Amended) The method of claim 2, wherein[ forming the physical model by rapid prototyping comprises 3D printing the physical model according to the[ly restored model. 
(Currently Amended) The method of claim 22, wherein the physical model comprises support structures, the method further comprising removing the support structures[ over the sectioned physical models. 
(Currently Amended) The method of claim 2,[ wherein providing the digital  model of the patient’s teeth comprises performing a direct intra-oral 3D scan of the patient’s teeth, performing a 3D scan of an impression of the patient’s teeth, or performing a 3D scan of a 3D model of the patient’s teeth. 
(Canceled) 
(Currently Amended) The method of claim 2, wherein[ forming the physical model comprises fabricating the physical model such that only a subset of the patient’s teeth corresponding to a segment of a dental arch of the patient are represented in the physical model, and wherein the indirect bonding trays correspond[
(Currently Amended) The method of claim 3, wherein[


] the functional orthodontic bracket is one of a plurality of functional orthodontic brackets each secured within a respective one of the wells of the indirect bonding tray.
(Canceled)
22.	(New) The method of claim 2, wherein forming the indirect bonding trays comprise shaping a moldable material over each of the sectioned physical models.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to fabricate an indirect bonding tray for placement of orthodontic brackets by digitally moving a patient’s teeth in a digital model thereof from positions of malocclusion to positions of ideal occlusion, digitally positioning digital brackets on surface of the patient’s teeth in positions of malocclusion or positions of ideal occlusion, digitally restoring a patient’s teeth from positions of ideal occlusion to the positions of malocclusion, including with digital brackets positioned thereon, and forming an indirect bonding tray based on the digital modeling, and while it is generally known to form indirect bonding trays for only portions of a patient’s teeth, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed digital moving, positioning, and restoring take place prior to forming of a physical model in the manner claimed, sectioning the physical model, and forming indirect bonding trays, with the claimed digital brackets each representing an outline of the 3D external geometry of respective functional brackets, with the forming of the claimed model being by rapid prototyping based on the restored model, with the physical model comprising the claimed one or more perforations positioned as claimed, with the claimed sectioning being performed to form the claimed sectioned models each of a portion of the patient’s teeth, with the indirect bonding trays being formed using respective ones of the sectioned physical models, and with the sectional trays comprising the claimed wells that are each configured as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742